               Case: 4:18-cr-00876-JAR Doc. #: 1 Filed: 10/11/18 Page: 1 of 1 PageID #: 1

AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT                                                         FILED
                                                                  for the
                                                                                                                       OCT 112013
                                              EASTERN DISTRICT OF MISSOURI
                                                                                                                    U.S. DISTRICT COURT
                                                                                                                  EASTERN DISTRICT OF MO
                  United States of America                           )                                                    ST. LOUIS
                               v.                                    )
                                                                     )       Case No. 4:18 MJ 341 DDN
                                                                     )
                        ASHU JOSHI                                   )
                                                                     )
                                                                     )
                          Defendant(s)


                                                      CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
                                                 •.
On or about the date(s) of          August 1. 2018 to October 9, 2018       in the county of               St. Louis            in the
     Eastern          District of             Missouri           , the defendant(s) violated:
                                                          l;
            Code Section                                                       Offense Description

18 U.S.C. 2251(a)                                                        Production of Child Pornography




         This criminal complaint is based on these facts:
                                                          SEE ATTACHED AFFIDAVIT




         -if Continued on the attached sheet.


                                                                                         Special Agent David Rapp, F.B.I.
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:    Qc:;t-. II,, 2.. 0/ ~                        ;

City and state:                         St. Louis. Missouri                  Honorable David D. Nace, U.S. Magistrate Judge
                                                                                                Printed name and title
